Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species 2 as confirmed in the Interview Summary dated 18 August 2022 is acknowledged.
Claims 1-10 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 August 2022.  Examiner notes that the limitation of claim 21 that “said rim extends downward from said sidewall for a predetermined length, and extends substantially parallel to said stem” does not read on elected Species 2 which is drawn to figures 8-10.

Drawings
The drawings are objected to because reference character 202 is not directed to the mouth in figure 10. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 120.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “614” has been used to designate both open space and base.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both bottom and the intersection between the sidewall and the rim.  
The drawings are objected to because reference character 111 does not indicate an outer diameter as disclosed.  
The drawings are objected to because reference character 203 does not indicate an inner diameter as disclosed.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 820.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rim extending beyond said stem base of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because reference character “604” has been used to designate first step and circular base.  
The disclosure is objected to because reference character “605” has been used to designate second step and circular base.  
The disclosure is objected to because reference character “606” has been used to designate third step and circular base.  
The disclosure is objected to because reference character “614” has been used to designate open space and base.  
The disclosure is objected to because of the following informalities: paragraph 0044 uses both reference characters 108 and 808 to refer to the rim in the embodiment of figure 10.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 11 is a relative term which renders the claim indefinite. The term “parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubach (US 8152015).
Claim 11:  Dubach discloses a semi-finished product 1 (shot glass top) comprising: an open top, a sidewall 20, a bottom, a rim, and a sealing peg 34 (stem), wherein said sidewall 20 extends from said open top to said bottom forming an open space, wherein said sealing peg 34 (stem) extends downward from said bottom, ending at a stem base, wherein said rim first extends outward from said bottom for a predetermined length, then turns downward at a 90-degree angle and extends substantially parallel to said sealing peg 34 (stem) (see annotated fig. 1 below).

    PNG
    media_image1.png
    494
    438
    media_image1.png
    Greyscale

Claim 13:  Dubach discloses wherein said rim extends beyond said stem base (see annotated fig. 1 above).
Claim 14:  Dubach discloses said stem base is of a lesser circumference than said bottom of said semi-finished product 1 (shot glass top) (see annotated fig. 1 above).

Claim(s) 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
신말봉 (KR 20-0337491).
Claim 11:  신말봉 discloses a bottle cap 20 (shot glass top) comprising: an open top, a sidewall, a bottom, a rim, and an inner stopper 22 (stem), wherein said sidewall extends from said open top to said bottom forming an upper space portion 26 (open space), wherein said inner stopper 22 (stem) extends downward from said bottom, ending at a stem base, wherein said rim first extends outward from said bottom for a predetermined length, then turns downward at a 90-degree angle and extends substantially parallel to said inner stopper 22 (stem) (see annotated fig. 2 below).

    PNG
    media_image2.png
    326
    322
    media_image2.png
    Greyscale

Claim 13:  신말봉 discloses wherein said rim extends beyond said stem base (see annotated fig. 2 above).
Claim 14:  신말봉 discloses said stem base is of a lesser circumference than said bottom of said bottle cap 20 (shot glass top) (see annotated fig. 2 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeilin (US 254760) further in view of Miner (US 732877).
Claim 11:  Zeilin discloses a shot glass top comprising: an open top, a sidewall, a bottom, and a stem, wherein said sidewall extends from said open top to said bottom forming an open space, wherein said stem extends downward from said bottom, ending at a stem base (see annotated fig. 2 below).
Zeilin does not disclose the shot glass top comprising a rim, wherein said rim first extends outward from said bottom for a predetermined length, then turns downward at a 90-degree angle and extends substantially parallel to said stem
Miner teaches a closure device b having a central plug member b3 stopping a neck a2, an annular space b4 designed to receive the neck a2 and a rim extending over the annular space b4 and spaced from the central plug member b3, wherein the central plug member b3 and rim end flush with each other and the rim extends substantially parallel to the central plug member b3 (see annotated fig. 2 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shot glass top of Zeilin to have an annular space b4 and rim, as taught by Miner, in order to better seal and attach.
The combination results in the shot glass top comprising a rim, wherein said rim first extends outward from said bottom for a predetermined length, then turns downward at a 90-degree angle and extends substantially parallel to said stem.

    PNG
    media_image3.png
    430
    351
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    312
    236
    media_image4.png
    Greyscale

Claim 12:  The combination discloses the rim ending flush with said stem base (see annotated figs. above).
Claim 15:  The combination discloses the claimed invention except for said open space having a capacity of 3.0 to 4.0 fluid ounces.
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to have made the capacity of the open space be 3.0 to 4.0 fluid ounces in order to hold a 3.0 to 4.0 fluid ounce dosage and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  Additionally, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also MPEP 2144.04.
Claim 16:  The combination discloses the claimed invention except for said open space having a capacity of 1.5 to 2.0 fluid ounces.
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to have made the capacity of the open space be 1.5 to 2.0 fluid ounces in order to hold a 1.5 to 2.0 fluid ounce dosage and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  Additionally, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also MPEP 2144.04.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over 신말봉 (KR 20-0337491).
Claim 15:  신말봉 discloses the claimed invention except for said open space having a capacity of 1.5 to 2.0 fluid ounces.
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to have made the capacity of the upper space portion 26 (open space) be 1.5 to 2.0 fluid ounces in order to hold like sized contents and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  Additionally, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also MPEP 2144.04.
Claim 16:  신말봉 discloses the claimed invention except for said open space having a capacity of 3.0 to 4.0 fluid ounces.
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to have made the capacity of the upper space portion 26 (open space) be 3.0 to 4.0 fluid ounces in order to hold like sized contents and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  Additionally, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also MPEP 2144.04.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2827194, US 20090065377, DE 202014100924, US 3381838, US 4416381, US 4693410, US 20120292283, US 20140147559, US 5316054, and US 5469980 are considered pertinent to shot glass tops.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736